DETAILED ACTION
This action is in response to an application filed on April 6th, 2020. Claim 1-17 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on April 9th, 2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 6th, 2020 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 14 reads a computer readable hardware storage device which is not recited verbatim in the specification; however, the specification does recite on page 5 paragraph 0026 a non- transitory computer readable storage medium which examiner a non- transitory computer readable storage medium instead of a computer readable hardware storage device to match the specification.
Appropriate correction is recommended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.
Due to this issue of indefiniteness, claim 13 has not been considered on its merits. Claim 13 does not state the particulars of the method; for purposes of the prior art, it does not appear to present any limitations.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because claim 14 is directed toward [a] computer program product, comprising a computer readable hardware storage device having computer readable program code stored therein, said program code executable by a processor of a computer system to implement a method with program code stored on a machine-readable medium which, under its BRI, covers CRSM, which covers “signals per se” and claim 15 is directed toward [a] computer program with program code for carrying out the method as claimed in claim 1 when the program code is executed on a computer which, under its BRI, is directed towards a product that is a computer program which is often referred to as “software per se” which, according to MPEP 2106.03(I), means that claims 14 and 15 are not directed towards any of the statutory categories to become patent eligible. While the claims do clarify that the program code is executed on a computer it should be noted that this is not sufficient to qualify as a statutory category as the computer itself is not a part of the claimed subject matter in this claim nor in claim 1; it is merely a common tool used to execute program codes. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Janzen et al. (US Pub No. 20180096595 A1), herein after Janzen, and in further view of Lection et al. (US Pub No. 20130013179 A1), herein after Lection, and in further view of Zilio; Mauro (US Pub. No. 20170276658 A1), herein after Zilio.
Regarding claim 1, Janzen teaches [a] method for computer-implemented traffic control of motor vehicles in a predetermined area, wherein, at predetermined intervals, respectively: values of traffic parameters are ascertained in the predetermined area by way of data capture, wherein at least some of the traffic parameters relate to the motor vehicles traveling in the predetermined area and the traffic parameters of a respective motor vehicle include its current position, direction of travel and speed (Janzen: Para. 0050 and 0089; "In certain embodiments, the traffic optimization system utilizes a sensor processing unit that is configured to efficiently process video data in real time from one or more cameras. In several embodiments, the one or more cameras are mounted with a bird's eye view. The objects likely to be present within different regions within the bird's eye view are relatively constrained." "A sensor processing unit in accordance with many embodiments of the invention can coalesce this information extracted from the video footage into a compact data representation indicating the location, speed, acceleration, and identity of each object, its predicted motion based on statistics of previous vehicles, statistics of where that vehicle usually travels at a certain time, and its signal indicators. When this is done over a sufficiently large window of time it provides a very accurate prediction of future traffic flow at nearby lights which can be used by a traffic control a set of optimized traffic control actions… is determined by an optimization using a learned data-driven model and the optimized traffic control actions are carried out (Janzen: Para. 0063; "In many embodiments, the traffic control server system can generate predictions of incoming traffic flow using a statistical processing unit, as a function of position, time, and/or road user type. These predictions provide a number of features, including allowing a traffic optimization system to better tolerate the loss of one or more sensors, predicting future traffic flows from current and past data, and provide city planners with better understanding of the forces which drive traffic flow through their cities. The task of computing predicted traffic loads can be posed as a machine-learning problem. In this framework, features such as weather, time of day, day of week, season, visibility conditions (precipitation/fog/smog/glare), road surface conditions (rain/snow/ice), and/or special events can be used to predict traffic conditions without current information. In many embodiments, the specific features that are most informative can be learned using an advance feature unit that utilizes information concerning available data and observed traffic to determine the data inputs that contain the highest informational content. In some embodiments, information such as current traffic loads as measured sparsely or densely on the road network can be additionally used to enhance estimates. In the latter case, kernel-driven techniques, linear estimators such as Support Vector Machines (SVMs), neural networks and/or simulations of vehicle activity can be applied to construct estimates of traffic conditions. These data sources can be combined using regression trees, random forests, neural networks, SVMs and/or other machine learning techniques to produce accurate estimates of traffic conditions." Note that in claim 2 applicant claimed that the data-driven model is a neural network structure made of one or more neural networks); wherein the learned data-driven model is configured to ascertain... values for a multiplicity of points in the predetermined area from input quantities in the form of values of the traffic parameters and wherein the data-driven model is learned from a simulation by training data sets, wherein a respective training data set have values of the traffic parameters... that are determined by way of the simulation (Janzen: Para. 0063; "In many embodiments, the traffic control server system can generate predictions of incoming traffic flow using a statistical processing unit, as a function of position, time, and/or road user type. These predictions provide a number of features, including allowing a traffic optimization system to better tolerate the loss of one or more sensors, predicting future traffic flows from current and past data, and provide city planners with better understanding of the forces which drive traffic flow through their cities. The task of computing predicted traffic loads can be posed as a machine-learning problem. In this framework, features such as weather, time of day, day of week, season, visibility conditions (precipitation/fog/smog/glare), road surface conditions (rain/snow/ice), and/or special events can be used to predict traffic conditions without current information. In many embodiments, the specific features that are most informative can be learned using an advance feature unit that utilizes information concerning available data and observed traffic to determine the data inputs that contain the highest informational content. In some embodiments, information such as current traffic loads as measured sparsely or densely on the road network can be additionally used to enhance estimates. In the latter case, kernel-driven techniques, linear estimators such as Support Vector Machines (SVMs), neural networks and/or simulations of vehicle activity can be applied to construct estimates of traffic conditions. These data sources can be combined ...according to which values of the traffic parameters are respectively predicted proceeding from the ascertained values of the traffic parameters for different sets of traffic control actions, from which predicted values of the traffic parameters... for the multiplicity of points are ascertained by the learned data-driven model, and wherein the set of optimized traffic control actions is determined by the optimization from the different sets of traffic control actions on the basis of a number of optimization goals, which include at least one of the goal of the highest possible overall air quality... and the goal of the highest possible partial air quality taking account of some of the predicted air quality values for some of the multiplicity of points (Janzen: Para. 0137; "There are also exceptions to a traffic signal phase control optimization criterion which are based on obtaining city-wide optimization, even if that implies that vehicles, bikes, and pedestrians wait slightly longer at a single light. Using the wait minimization optimization algorithm on a city-wide network of intersections will converge on this approach. Where vehicle and/or driver identification is implemented within a traffic control system, including these criteria as lower-priority criteria can improve overall traffic flow. Other non-timing based criteria which may be optimized include minimizing emissions, minimizing traffic noise, minimizing the number of vehicles required to stop, and even minimizing the time-dollar equivalents of those using the intersection. Any of these approaches form a possible implementation of the invention.").
Janzen specifically does not disclose that the set of optimized traffic control actions… comprise the adjustment of variable traffic signaling devices.
a set of optimized traffic control actions, which comprise the adjustment of variable traffic signaling devices (Lection: Para. 0026; "The traffic control signal may contain various instructions with respect to maintaining or changing the state of the traffic control device including, for example, adjusting the length of traffic lights (green, red and yellow), synchronizing the timing of traffic lights, staggering the timing of traffic lights, adjusting speed limits (both maximum and minimum), altering traffic routes, e.g., reversing traffic lanes, adjusting vehicle occupancy requirements, e.g., high occupancy vehicle (HOV) limits, and the like. The control display 430 provides a visual output of the traffic control signal. The control display 430 may be embodied in the form of a variety of traffic control displays including, but not limited to, traffic lights, speed limit signs, hazard signs, warning signs, road condition signs, driver information signs, and traffic pattern signs (e.g., reverse traffic flow, high occupancy vehicle limits, time of day or day of week restrictions, etc.).") for the benefit of controlling and routing traffic through various mediums of traffic control.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify the traffic optimization system from Janzen with traffic control signal and control display, as taught by Lection, for the benefit of controlling and routing traffic through various mediums of traffic control.
Janzen also specifically does not disclose that the learned data-driven model is configured to ascertain output quantities in the form of air quality values for a multiplicity of points in the predetermined area, that the optimization includes a prediction of air quality values, and that the optimization goals, which include at least one of the goal of the highest possible overall air quality taking account of all predicted air quality values for the multiplicity of points; and the goal of the highest possible partial air quality taking account of some of the predicted air quality values for some of the multiplicity of points.
In the field of traffic monitoring, Zilio teaches wherein the learned data-driven model is configured to ascertain output quantities in the form of air quality values for a multiplicity of points in the predetermined area from input quantities in the form of values of the traffic parameters and wherein the data-driven model is learned from a simulation by training data sets, wherein a respective training data set have values of the traffic parameters and associated air quality values that are determined by way of the simulation (Zilio: Para. 0019 and 0056; "A further object of the present invention is to provide a station for integrated monitoring of environment and traffic that can be integrated into systems for detecting the air quality in order to provide information relative to the pollution produced by vehicular traffic." "The data processing unit 13 will preferably be provided with an its own data logger for recording data, and is adapted to correlate the first and second data. D1, D2 for the production of information concerning the traffic and the air quality for the monitored area over a predetermined time period."); and wherein the optimization includes a prediction of air quality values, according to which values of the traffic parameters are respectively predicted proceeding from the ascertained values of the traffic parameters for different sets of traffic control actions, from which predicted values of the traffic parameters predicted air quality values for the multiplicity of points are ascertained by the learned data-driven model, and wherein the set of optimized traffic control actions is determined by the optimization from the different sets of traffic control actions on the basis of a number of optimization goals, which include at least one of the goal of the highest possible overall air quality taking account of all predicted air quality values for the multiplicity of points; and the goal of the highest possible partial air quality taking account of some of the predicted air quality values for some of the multiplicity of points (Zilio: Para. 0003, 0004, 0019, and 0056; "The various acquired data are correlated with each other in order to obtain statistical data complete and reliable as much as possible in order to assess the trend of traffic in a given monitored zone in a given period of time or within the same day, so as to allow to take appropriate measures to ensure efficient management of traffic. The same data may also be used for information purposes to alert motorists of the current traffic conditions" "A further object of the present invention is to provide a station for integrated monitoring of environment and traffic that can be integrated into systems for detecting the air quality in order to provide information relative to the pollution produced by vehicular traffic." "The data processing unit 13 will preferably be provided with an its own data logger for recording data, and is adapted to correlate the first and second data. D1, D2 for the production of information concerning the traffic and the air quality for the monitored area over a predetermined time period.") for the benefit of monitoring traffic pollution for the sake of traffic management.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify the traffic optimization system from Janzen with traffic pollution monitoring system, as taught by Zilio, for the benefit of monitoring traffic pollution for the sake of traffic management.
Regarding claim 2, Janzen, Lection, and Zilio remain applied as in claim 1, and Janzen goes on to further teach [t]he method as claimed in claim 1, wherein the data-driven model is a neural network structure made of one or more neural networks (Janzen: Para. 0063; "In the latter case, kernel-driven techniques, linear estimators such as Support Vector Machines 
Regarding claim 3, Janzen, Lection, and Zilio remain applied as in claim 1, and Janzen does disclose [t]he method as claimed in claim 1, wherein the number of optimization goals further comprises the goal of the lowest possible variation of various traffic parameter over the predetermined area (Janzen: Para. 0137; "There are also exceptions to a traffic signal phase control optimization criterion which are based on obtaining city-wide optimization, even if that implies that vehicles, bikes, and pedestrians wait slightly longer at a single light. Using the wait minimization optimization algorithm on a city-wide network of intersections will converge on this approach. Where vehicle and/or driver identification is implemented within a traffic control system, including these criteria as lower-priority criteria can improve overall traffic flow. Other non-timing based criteria which may be optimized include minimizing emissions, minimizing traffic noise, minimizing the number of vehicles required to stop, and even minimizing the time-dollar equivalents of those using the intersection. Any of these approaches form a possible implementation of the invention."), however Janzen specifically does not disclose the goal of the lowest possible variation of the predicted air quality values over the predetermined area.
In the field of traffic monitoring, Zilio teaches [t]he method as claimed in claim 1, wherein the number of optimization goals further comprises the goal of the lowest possible variation of the predicted air quality values over the predetermined area (Zilio: Para. 0003, 0004, 0019, and 0056; "The various acquired data are correlated with each other in order to 
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify the traffic optimization goals from Janzen with traffic pollution monitoring system, as taught by Zilio, for the benefit of efficient management of traffic on the basis of air quality.
Regarding claim 4, Janzen, Lection, and Zilio remain applied as in claim 1, and Janzen does further teach [t]he method as claimed in claim 1, wherein the traffic parameters further contain at least one of the vehicle model of the respective motor vehicles … at a number of measurement points in the predetermined area (Janzen: Para. 0091-0101; "In many embodiments, a traffic optimization processing unit receives data from each camera in the form of a metadata packet providing information including one or more of the following pieces 
Janzen specifically does not disclose the traffic parameters further contain at least one of… air quality measurements at a number of measurement points in the predetermined area.
In the field of traffic monitoring, Zilio teaches [t]he method as claimed in claim 1, wherein the traffic parameters further contain at least one of… air quality measurements at a number of measurement points in the predetermined area (Zilio: Para. 0021 and 0032; "These objects, as well as others which will appear more clearly hereinafter, are achieved by a station for integrated monitoring of environment and traffic that, according to claim 1, comprises a local unit designed to be positioned in correspondence of an area to be monitored, said local unit comprising first means for collecting first data related to the concentration of pollutants in the air, second means for monitoring the flow of vehicles in the monitored area and for collecting corresponding second data, a data processing unit adapted to receive said first and said second data for their correlation and the production of information related to traffic and the air quality for the monitored area in a predetermined period of time." "Advantageously, the second collecting data means may include a traffic module adapted to acquire information concerning the presence and/or passage of vehicles transiting in the monitored area and to generate second data relative to the volume of traffic, the type of vehicles and the speed average thereof.") for the benefit of assisting in traffic management for pollution control.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to include the air quality data for a predetermined area of traffic as disclosed by 
Regarding claim 5, Janzen, Lection, and Zilio remain applied as in claim 1, and Janzen goes on to further teach [t]he method as claimed in claim 1, wherein the data capture comprises the capture of at least one of position, speed, direction of travel and the license plate of the respective motor vehicles using a multiplicity of cameras (Janzen: Para. 0091-0106; "In many embodiments, a traffic optimization processing unit receives data from each camera in the form of a metadata packet providing information including one or more of the following pieces of information for each road user: vehicle type (car, truck, motorcycle, bike, pedestrian), vehicle color, make, model, visual features, direction of arrival, position, lane, velocity, acceleration, turn signal state, emergency light state, driver behavior indicator (normal, aggressive, DUI, texting while driving), accident Yes/No, and license plate number.").
Regarding claim 6, Janzen, Lection, and Zilio remain applied as in claim 1, and Janzen goes on to further teach [t]he method as claimed in claim 1, wherein the data capture is configured in such a way that at least some of the traffic parameters are wirelessly transmitted by the motor vehicles and received by a multiplicity of receivers in the predetermined area (Janzen: Para. 0160; "On-board Vehicle-to-Infrastructure or Vehicle-to-Vehicle radios, potentially using DSRC, will soon be communicating information packages to nearby receivers, such as the SAE J2735 Basic Safety Message. These safety messages will include information such as the vehicle's speed, brake state, position, identification and more, which can be integrated into the data received and analyzed by the intersection.").
[t]he method as claimed in claim 1, wherein the variable traffic signaling devices comprise at least one of traffic lights and road signs with a variable information content (Lection: Para. 0026; "The control display 430 provides a visual output of the traffic control signal. The control display 430 may be embodied in the form of a variety of traffic control displays including, but not limited to, traffic lights, speed limit signs, hazard signs, warning signs, road condition signs, driver information signs, and traffic pattern signs (e.g., reverse traffic flow, high occupancy vehicle limits, time of day or day of week restrictions, etc.).").
Regarding claim 8, Janzen, Lection, and Zilio applied as in claim 1, and Janzen goes on to further teach [t]he method as claimed in claim 1, wherein the optimized traffic control actions comprise actions that influence the local public transport system (Janzen: Para. 0055 and 0056; "In the illustrated embodiment, the traffic control server system 106 is capable of communicating with a public transit fleet management system 110 to obtain location information concerning a fleet of public transit vehicles, an emergency service fleet management system 112 to obtain location information concerning a fleet of emergency service vehicles, and a navigation service server system 114 to obtain location information concerning a number of vehicles registered with the navigation service." "In many embodiments, the traffic control server system 106 utilizes information obtained from sources including (but not limited to) the various sources identified above to provide information and/or directions to the traffic optimization systems 102 to facilitate the control of traffic signal phasing.").
disclose [t]he method as claimed in claim 1, wherein the optimized traffic control… are transmitted to at least some of the motor vehicles and which adapt the route of the navigation system in the corresponding motor vehicle (Janzen: Para. 0145; "One method for improving on the optimization scheme described is to incorporate a model for adaptive rerouting. As vehicles approach an intersection the optimization algorithm simulates possible timing plans and possible alternate routes for platoons of vehicles traveling along a corridor. If drivers are informed that a deviation in their route will result in a reduced wait time many drivers will opt for the alternate route. If it is known how many drivers will take the alternate route, that will change how many vehicles will be waiting at the light in the future, which in turn changes the optimization algorithm and the resulting light timing.").	
Regarding claim 10, Janzen, Lection, and Zilio remain applied as in claim 1, however Janzen specifically does not disclose [t]he method as claimed in claim 1, wherein the optimized traffic control actions cause one or more road sections in the predetermined area to be shut for at least some of the motor vehicles.
In a similar field, Lection teaches [t]he method as claimed in claim 1, wherein the optimized traffic control actions cause one or more road sections in the predetermined area to be shut for at least some of the motor vehicles (Lection: Para. 0026; "The traffic control signal may contain various instructions with respect to maintaining or changing the state of the traffic control device including, for example, adjusting the length of traffic lights (green, red and yellow), synchronizing the timing of traffic lights, staggering the timing of traffic lights, adjusting speed limits (both maximum and minimum), altering traffic routes, e.g., reversing traffic lanes, 
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the method of optimizing traffic flow from Janzen with the lane/route control based on vehicle occupancy or type, as taught by Lection, for the benefit of preventing certain types of vehicles into specific lanes or routes.
Regarding claim 11, Janzen, Lection, and Zilio remain applied as in claim 1, and Janzen goes on to further teach [t]he method as claimed in claim 1, wherein the simulation is continued on the basis of traffic parameters that are ascertained using the data capture during the method, as a result of which new training data sets are obtained, by which the learning of the data-driven model is continued during the method (Janzen: Para. 0123-0128; "In many embodiments, data fusion produces high fidelity data for prediction and traffic optimization. In these cases, a hierarchy of data quality can be used, preferring data of higher quality or trustworthiness when possible. Possible data sources (in descending order of preferential nature) include (but are not limited to): a) Current data from local sensors b) Current data from other systems' sensors c) Current data from vehicle-based GIS systems d) Simulated road network/road user state e) Historical statistical traffic behaviors").
Regarding claim 14, Janzen, Lection, and Zilio remain applied as in claim 1, and Janzen goes on to further teach [a] computer program product, comprising a computer readable hardware storage device having computer readable program code stored therein, said program code executable by a processor of a computer system to implement a method with program code stored on a machine-readable medium, for carrying out the method as claimed in claim 1 when the program code is executed on  (examiner interprets "memory containing a traffic optimization application" and "a processing system" to be, respectively, computer readable hardware storage device having computer readable program code stored therein and a computer.) (Janzen: Para. 0006; "One embodiment of the invention includes: at least one image sensor mounted with a bird's eye view of an intersection; memory containing a traffic optimization application and classifier parameters for a plurality of classifiers, where each classifier is configured to detect a different class of object; a processing system; and a traffic controller interface.").
Regarding claim 15, Janzen, Lection, and Zilio remain applied as in claim 1, and Janzen goes on to further teach [a] computer program with program code for carrying out the method as claimed in claim 1 when the program code is executed on a computer (examiner interprets "memory containing a traffic optimization application" and "a processing system" to be, respectively, a computer program with program code and a computer.) (Janzen: Para. 0006; "One embodiment of the invention includes: at least one image sensor mounted with a bird's eye view of an intersection; memory containing a traffic optimization application and classifier parameters for a plurality of classifiers, where each classifier is configured to detect a different class of object; a processing system; and a traffic controller interface.").
Regarding claim 16, Janzen, Lection, and Zilio remain applied as in claim 8, and Janzen goes on to further disclose [t]he method as claimed in claim 8, wherein the optimized traffic control actions comprise at least one of a change in the frequency of one or more lines of the local public transport system and a change in the capacity of transportation in the local public transport system (Janzen: Para. 0055, 0056, and 0145; "In the illustrated embodiment, the 
Regarding claim 17, Janzen, Lection, and Zilio remain applied as in claim 10, however Janzen specifically does not disclose the optimized traffic control actions cause one or more road sections in the predetermined area to be shut for motor vehicles with a certain type of engine.
In a similar field, Lection teaches the optimized traffic control actions cause one or more road sections in the predetermined area to be shut for motor vehicles with a certain type of engine (examiner interprets information about a "vehicle type" to include the type of engine the vehicle uses) (Lection: Para. 0032 and 0033; "When a VIA 620-632 enters the range of one of the traffic control devices 640-650, the VIA communicates various information related to the associated vehicle to the traffic control device. This information may include, for example, vehicle position, direction, speed, vehicle type, planned route, gas level, number of occupants, and the like. The traffic control devices 640-650 may include, for example, traffic lights, street signs, and the like that are capable of changing their state dynamically. Examples of these traffic control devices include traffic lights, speed limit signs, hazard signs, road condition signs, driver information signs, and traffic pattern signs (e.g., reverse traffic flow, high occupancy vehicle limits, time of day or day of week restrictions, etc.)." "As vehicles equipped with VIAs 620-632 approach the controlled intersection or other monitored zone, the VIAs 620-632 transmit information related to the vehicle to the traffic control device 640-650. The traffic control devices 640-650 transmit this information to the TSC 610 or 612. The traffic control devices 640-650 may either transmit this information as it is received or the received information may be stored and transmitted periodically, e.g., in short intervals, as required. The TSCs 610, 612 collects this transmitted information and calculates the most optimal traffic flow in the region. The TSCs 610, 612 then transmits instructions to the traffic control devices 640-650 to appropriately maintain or change their state in order to facilitate the calculated optimal traffic flow.") for the benefit of routing only designated vehicles into certain routes.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the traffic control actions from Janzen with 
Regarding claim 12, Janzen teaches [a]n apparatus for computer-implemented traffic control of motor vehicles in a predetermined area, wherein the apparatus is configured to carry out a method in which, at predetermined intervals, respectively: values of traffic parameters are ascertained in the predetermined area by way of data capture, wherein at least some of the traffic parameters relate to the motor vehicles traveling in the predetermined area and the traffic parameters of a respective motor vehicle include its current position, direction of travel and speed (Janzen: Para. 0050 and 0089; "In certain embodiments, the traffic optimization system utilizes a sensor processing unit that is configured to efficiently process video data in real time from one or more cameras. In several embodiments, the one or more cameras are mounted with a bird's eye view. The objects likely to be present within different regions within the bird's eye view are relatively constrained." "A sensor processing unit in accordance with many embodiments of the invention can coalesce this information extracted from the video footage into a compact data representation indicating the location, speed, acceleration, and identity of each object, its predicted motion based on statistics of previous vehicles, statistics of where that vehicle usually travels at a certain time, and its signal indicators. When this is done over a sufficiently large window of time it provides a very accurate prediction of future traffic flow at nearby lights which can be used by a traffic control server system to further optimize large scale intersection networks."); a set of optimized traffic control actions… is determined by an optimization using a learned data-driven model and the optimized traffic control actions are carried out (Janzen: Para. 0063; "In many embodiments, the traffic control server system can wherein the learned data-driven model is configured to ascertain output quantities... for a multiplicity of points in the predetermined area from input quantities in the form of values of the traffic parameters and wherein the data-driven model is learned from a simulation by training data sets, wherein a respective training data set includes values of the traffic parameters... that are determined by way of the simulation (Janzen: Para. 0063; "In many embodiments, the traffic control server system can generate predictions of incoming traffic flow using a statistical processing unit, as a function of position, time, and/or road user type. These predictions provide a number of features, including allowing a traffic optimization system to better tolerate the loss of one or more sensors, predicting future traffic flows from current and past data, and provide city planners with better understanding of the forces which drive traffic flow through their cities. The task of computing predicted traffic loads can be posed as a machine-learning problem. In this framework, features such as weather, time of day, day of week, season, visibility conditions (precipitation/fog/smog/glare), road surface conditions (rain/snow/ice), and/or special events can be used to predict traffic conditions without current information. In many embodiments, the specific features that are most informative can be learned using an advance feature unit that utilizes information concerning available data and observed traffic to determine the data inputs that contain the highest informational content. In some embodiments, information such as current traffic loads as measured sparsely or densely on the road network can be additionally used to enhance estimates. In the latter case, kernel-driven techniques, linear estimators such as Support Vector Machines (SVMs), neural networks and/or simulations of vehicle activity can be applied to construct estimates of traffic conditions. These data sources can be combined using regression trees, random forests, neural networks, SVMs and/or other machine learning techniques to produce accurate estimates of traffic conditions."); ...according to which values of the traffic parameters are respectively predicted proceeding from the ascertained values of the traffic parameters for different sets of traffic control actions, from which predicted values of the traffic parameters predicted... for the multiplicity of points are ascertained by the learned data-driven model, and wherein the set of optimized traffic control actions is determined by the optimization from the different sets of traffic control actions on the basis of a number of optimization goals, which include the goal of the highest possible overall air quality... and/or the goal of the highest possible partial air quality taking account of some of the predicted air quality values for some of the multiplicity of points (Janzen: Para. 0137; "There are also exceptions to a traffic signal phase control optimization criterion which are based on obtaining city-wide optimization, even if that implies that vehicles, bikes, and pedestrians wait slightly longer at a single light. Using the wait minimization optimization algorithm on a city-wide network of intersections will converge on this approach. Where vehicle and/or driver identification is implemented within a traffic control system, including these criteria as lower-priority criteria can improve overall traffic flow. Other non-timing based criteria which may be optimized include minimizing emissions, minimizing traffic noise, minimizing the number of vehicles required to stop, and even minimizing the time-dollar equivalents of those using the intersection. Any of these approaches form a possible implementation of the invention.").
Janzen specifically does not disclose the set of optimized traffic control actions… comprise the adjustment of variable traffic signaling devices. 
In a similar field, Lection teaches a set of optimized traffic control actions, which have the adjustment of variable traffic signaling devices, is determined by an optimization using a learned data-driven model and the optimized traffic control actions are carried out (Lection: Para. 0026; "The control display 430 provides a visual output of the traffic control signal. The control display 430 may be embodied in the form of a variety of traffic control displays including, but not limited to, traffic lights, speed limit signs, hazard signs, warning signs, road 
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify the traffic optimization system from Janzen with traffic control signal and control display, as taught by Lection, for the benefit of controlling and routing traffic through various mediums of traffic control.
Janzen also specifically does not disclose that the learned data-driven model is configured to ascertain output quantities in the form of air quality values for a multiplicity of points in the predetermined area, that the optimization includes a prediction of air quality values, and that the optimization goals, which include the goal of the highest possible overall air quality taking account of all predicted air quality values for the multiplicity of points and/or the goal of the highest possible partial air quality taking account of some of the predicted air quality values for some of the multiplicity of points.
In the field of traffic monitoring, Zilio teaches the learned data-driven model is configured to ascertain output quantities in the form of air quality values for a multiplicity of points in the predetermined area from input quantities in the form of values of the traffic parameters and wherein the data-driven model is learned from a simulation by training data sets, wherein a respective training data set includes values of the traffic parameters and associated air quality values that are determined by way of the simulation (Zilio: Para. 0019 and 0056; "A further object of the present invention is to provide a station for integrated monitoring of environment and traffic that can be integrated into systems for detecting the air wherein the optimization includes a prediction of air quality values, according to which values of the traffic parameters are respectively predicted proceeding from the ascertained values of the traffic parameters for different sets of traffic control actions, from which predicted values of the traffic parameters predicted air quality values for the multiplicity of points are ascertained by the learned data-driven model, and wherein the set of optimized traffic control actions is determined by the optimization from the different sets of traffic control actions on the basis of a number of optimization goals, which include the goal of the highest possible overall air quality taking account of all predicted air quality values for the multiplicity of points and/or the goal of the highest possible partial air quality taking account of some of the predicted air quality values for some of the multiplicity of points (Zilio: Para. 0003, 0004, 0019, and 0056; "The various acquired data are correlated with each other in order to obtain statistical data complete and reliable as much as possible in order to assess the trend of traffic in a given monitored zone in a given period of time or within the same day, so as to allow to take appropriate measures to ensure efficient management of traffic. The same data may also be used for information purposes to alert motorists of the current traffic conditions" "A further object of the present invention is to provide a station for integrated monitoring of environment and traffic that can be integrated into systems for detecting the air quality in order to provide information relative to the pollution produced by 
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify the traffic optimization system from Janzen with traffic pollution monitoring system, as taught by Zilio, for the benefit of monitoring traffic pollution for the sake of traffic management.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Grimm et al. (US Pub. No. 20180004211 A1) teaches a system for routing vehicles that is meant to lower, among other things, air pollution levels in an area and utilizes artificial intelligences like neural networks.
Witt et al. (US Pub. No. 20170301233 A1) teaches a traffic controller that routes traffic through various routes based on factors including carbon emissions.
Sujan et al. (US Pub. No. 20160075333 A1) discloses a system that creates routes for a vehicle that takes into consideration vehicle performance values like exhaust emissions.
Haberman, Seth (US Pub. No. 20150142313 A1) discloses a navigation system that may alter navigation routes based on pollutant levels in an area a vehicle is projected to travel through.
Scofield et al. (US Pub. No. 20140278840 A1) discloses a system for monitoring vehicle operation statistics for any potential violations of public laws/policies such as vehicles with high emissions levels traveling through areas where only vehicles that produce low emissions are permitted to travel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron K McCullers whose telephone number is (571)272-3523. The examiner can normally be reached Monday - Friday, Roughly 7:30 AM - 5:30 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/A.K.M./Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663